 In the Matter of PORT ARTHUR COLLEGE, EMPLOYERandINTERNA-TIONAL, BROTHERHOOD OF ELECTRICAL 'PORKERS, AFL, PETITIONERCase No. 39-RC-224.-Decided November 20, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition, duly filed, . a hearing 7 was held before Chas., Y.Latimer, hearing officer.The hearing officer's rulings made at,^thehearing are free from prejudicial error- and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersMurdock and Styles].Upon the entire record in this case, the Board finds :1.Port Arthur College, herein called the Employer, is an educa-tional institution in Port Arthur, Texas, organized under the lawsof the State of Texas as a nonprofit corporation. It conducts coursesin business and radio studies, and is operated under the direction ofthe Board of Education of the Methodist Episcopal Church.TheEmployer also owns and operates a radio station with the call lettersKPAC which is under license from the Federal Communications Com-mission.The broadcasting studio of the station is located on thecollege campus while its transmitter station is located 7 miles fromthe campus.This proceeding is concerned only with the employeesattached to Station KPAC, which up to the present time has not beenused by the Employer for instructional purposes in connection withits courses of study.Station KPAC is affiliated with the Mutual Broadcasting System.It utilizes the wire services of the Associated Press, the telephone serv-ices of the Southwestern Bell Telephone Company, and the time serv-ices ofWestern Union.Approximately 471/2 percent of the station'sbroadcasting time is devoted to national network or hook-up programs.The receptionrangeof Station.KPAC extends into Louisiana.During the year preceding the date of the hearing, the gross revenuesof Station KPAC from broadcasting amounted to $147,000, of which75 percent, derived from the sale of services and broadcast time toadvertising agencies and customers located outside the State of Texas.92 NLRB No. 40.152 :PORT . ARTHUR'. COLLEGE153The net earnings of Station KPAC are used. for the. upkeep andimprovement of the buildings and facilities of the college.The Employer contends that the activities of its.radio station donot subject it to the Board's jurisdiction because the earnings of thestation inure not to the benefit of private shareholders or individuals,but to the college which is an educational institution operated by theMethodist Church without profit.We do not agree with this conten-tion: It is beyond question that the Employer's broadcasting activitiesas carried on at Station KPAC are conducted on a commercial basisfor profit.That these profits are used to further the cultural objectivesof a nonprofit educational organization with religious affiliations doesnot in our opinion alter the business character of the station's activi-ties.'Accordingly, we find that as to the operation of Station KPAC,the Employer is engaged in commerce within the meaning of the Act 2We further find in accordance with our recently announced policy inWBSR, Inc.,3that it will effectuate the policies of the Actto assertjurisdiction in this case.2.The labor organization involved claims to represent certainemployees of the college.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within themeaning of Section 9 (c)and Section 2 (6) and (7) of the Act.4.The petitionerseeks aunit composed of the transmitter stationtechnicians of. Station KPAC. In the alternative, it requests thattwo units be established, one to consist of the transmitter stationtechnicians and the other to consist of all the employees at the broad-casting studio of Station KPAC who operate and maintain the radiocontrol equipment.The Employer, on the other hand, urges as appro-priate a single broad unit embracing both the transmitter station'employees and all the employees who operate and maintain the radiocontrol equipment at the studio.As previously noted, the transmitter station of Station KPAC is7 miles from the broadcasting studio which is located on the collegecampus.The transmitter station employs three technicians whosefunction it is to operate and maintain the radio transmitting equip-ment.These employees are required to be licensed by the FederalCommunications Commission.The broadcasting studio employs six1Nor dowe believe that these circumstances support the Employer's claim that it isnot an employer within the meaningof the Act.Accordingly,we reject this claim andfind on thefactsbefore usthat the Employeris an employer within the meaning ofthe Act.2Illinois Institute of Technology et al.,81 NLRB201 ;Henry FordTrade School,.58NLRB 1535 ;PolishNationalAlliance v. N.L.R. B.,322 U. S.643, affirming 136 F.175 (C. A. 7).1 91 NLRB 630. 154DECISIONS OF NATIONALLABOR RELATIONS BOARDemployees to operate and maintain the radio equipment in the controlroom, none of whom is licensed.These employees also work as an-nouncers while they are on duty in the control room.Of this' group,only three devote their full time to these dual functions.These threeemployees are hereinafter referred to as operator-announcers.4Theremaining three employees who devote only a part of their time totheiroperator-announcer duties are separately discussedinfra.Although the operator-announcers and the transmitter station tech-nicians are not interchanged, they work closely with each other inorder to achieve technical coordination.Both groups of employeesare under the supervision of the chief engineer.There is nothing inthe record to indicate that the Employer distinguishes between thetransmitter station technicians and the operator-announcers withrega'rd to their general working conditions.In recent cases involving the broadcasting industry, the Boardhas found appropriate, units of transmitter station technicians andoperator-announcers, especially, where, as here, the employees forma small closely knit group with common interests 5Accordingly, wefind that the transmitter station technicians and the, operator-an-nouncers of Station KPAC constitute an appropriate unit.'The remaining question to be decided is whether or not to includethe three employees who function as operator-announcers only partof the time.These employees are Pinell, Baxter, and Swanson.Pinell spends 36 hours a week as an operator-announcer and devotesthe balance of his time to selling activities.Baxter works as an op-erator-announcer for 101/2 hours per week and as a salesman for theremainder of the time. Swanson devotes 121/4 hours per week to hisoperator-announcer duties and divides the balance of his time betweenselling and writing continuity.As these employees are regularlyassigned operator_announcer functions, we shall include them in theunit but only for the purpose of collective bargaining as to theiroperator-announcer work.7We find that all the transmitter station technicians and all thebroadcasting studio employees who work as operator-announcers at4 These employees are Razza, Earl, and Vines.Although regularly employed, Razzaworks only about 221/2 hours per week at the studio.,Radio Station IVCIL,86 NLRB 1302;Associated Electronic Enterprises, Inc.,80 NLRB295 ;Western Gateway Broadcasting Corporation, 77NLRB 49.6We find no merit in the Petitioner's claim that difference in mode of payment betweenthe transmitter station technicians who are hourly paid and the operator-announcers whoare paid a salary is a reliable criterion for determining how these employees shall begrouped.Geneva Forge, Inc.,90 NLRB No. 212;Wilson & Company, Inc.,64 NLRB 1124.7However, as Baxter and Swanson spend less than one-half their time in work whichqualifies them to be in the unit, we find that they are not eligible to vote in the electionhereinafter directed.Ridson, Inc. Radio Station WDSM,91 NLRB No. 59;DelawareBroadcasting Company,82 NLRB 727. PORT ARTHUR COLLEGE155the Employer's radio stationKPAC in Port Arthur,Texas, excludingall other employees and all supervisors as definedin the Act, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]